internal_revenue_service number release date index number ------------------------------------------- ----------------------------------------- ------------------------------------------ ------------------------------- legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------------ --------------------------------------------------- telephone number --------------------- refer reply to cc psi b3 plr-138270-13 date x ------------------------------------------ ----------------------------------------- y ------------------------------------------ ------------------------------------------------ state1 --------- state2 ------------- dear -------------- this responds to a letter dated date and subsequent correspondence submitted on behalf of x by x’s authorized representative requesting a ruling under sec_7704 of the internal_revenue_code facts x is a limited_liability_company organized under the laws of state1 x formed y under the laws of state2 and intends to cause y to become a publicly_traded_partnership within the meaning of sec_7704 by effecting an initial_public_offering of units x represents that y will earn income by providing fluid management and disposal services to customers engaged in the exploration for and the development and production of oil and natural_gas y’s fluid management services business will consist of fluids hauling storage and disposal services both freshwater and brine and specialized chemical services with respect to its freshwater services y will remove freshwater from its sources using submersible pumps transferring the water to storage containers before later trucking the water to a producer’s site also as part of its fluid services y will provide storage plr-138270-13 tanks and mixers for well-site use and will transport chemicals to a producer’s site and monitor the flow rate of the chemicals into the storage tanks and mixers in order to supply brine to its customers y will design construct operate and maintain a number of brine stations which will be comprised of a salt cavern a fresh water source storage tanks and pumps as part of this process y will mine sodium chloride salt by drilling a cavern in a natural salt formation and then pumping freshwater into the salt cavern to dissolve and absorb the salt thereby producing brine after the brine is extracted from the cavern y may sell the brine at the site of the cavern or transport the brine to an oil and natural_gas producer’s site y will also transport flowback fluids generated by fracturing operations and produced water to disposal wells y’s disposal services will include the design construction operation and maintenance of saltwater disposal wells and the transfer of waste from drilling operations to those wells by truck and pipeline for proper disposal y will earn income from agreements with exploration and production companies that obligate y to transfer fixed quantities of associated waste from a drilling operation to a salt water disposal well for proper disposal and may also provide disposal services to other oil_and_gas producers when y has excess well capacity y may also earn income from selling the filtered hydrocarbons that are collected as part of the disposal process x makes the following representations y will provide personnel for its fluid management and disposal services y’s personnel will have specialized training tools and equipment for the performance of these operations the equipment used in and the personnel training associated with the fluid management and disposal services have no utility outside of oil_and_gas exploration under legal and environmental restrictions the saltwater disposal wells are restricted to storing and disposing of waste associated with exploration and production activities and are thus not easily converted to other use the production of oil_and_gas using the hydraulic fracturing process would not be commercially viable without fluid management services processing and treatment of flowback fluids and produced water is required prior to injection into a disposal well in order to comply with governmental regulations and industry standards y’s personnel will design permit install and operate y’s business and oversee day-to-day operations those individuals who will oversee the saltwater disposal wells will be present daily y will also remotely monitor operating conditions of its disposal wells plr-138270-13 law and analysis sec_7704 provides that except as provided in sec_7704 a publicly_traded_partnership will be treated as a corporation sec_7704 provides that the term publicly_traded_partnership means any partnership if interests in that partnership are traded on an established_securities_market or interests in that partnership are readily_tradable on a secondary market or the substantial equivalent thereof sec_7704 provides that sec_7704 does not apply to a publicly_traded_partnership for any taxable_year if such partnership meets the gross_income requirements of sec_7704 for the taxable_year and each preceding_taxable_year beginning after date during which the partnership or any predecessor was in existence sec_7704 provides in relevant part that a partnership meets the gross_income requirements of sec_7704 for any taxable_year if percent or more of the gross_income of the partnership for the taxable_year consists of qualifying_income sec_7704 provides that the term qualifying_income includes income and gains derived from the exploration development mining or production processing refining transportation including pipelines transporting gas oil or products thereof or the marketing of any mineral_or_natural_resource including fertilizer geothermal_energy and timber sec_7704 provides that for purposes of sec_7704 the term mineral_or_natural_resource means any product of a character with respect to which a deduction for depletion is allowable under sec_611 except that such term shall not include any product described in sec_613 or b sec_611 provides in part that in the case of mines oil_and_gas wells other natural deposits and timber there shall be allowed as a deduction in computing taxable_income a reasonable allowance for depletion sec_613 lists certain of the mines wells and other natural deposits subject_to depletion sec_613 identifies sodium chloride sec_613 provides that mining includes the extraction of ores or minerals from the ground revrul_73_540 1973_2_cb_203 provides that extracting sodium chloride by the use of water in the solution mining method from underground rock salt beds are extraction processes and are considered allowable mining processes within the meaning of sec_613 plr-138270-13 conclusion based solely on the facts submitted and representations made we conclude that the gross_income to be derived by y from its fluid management and disposal services constitutes qualifying_income within the meaning of sec_7704 in addition income derived by y from selling the filtered hydrocarbons that are collected as part of the disposal process constitutes qualifying_income within the meaning of sec_7704 so long as the sales are not to end users at the retail level this ruling is not applicable to any income derived by y from the delivery of freshwater or chemicals where y does not also collect and clean recycle or otherwise dispose_of the delivered water or other chemicals after use except has expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed as to whether y will meet the percent gross_income requirement of sec_7704 in any taxable_year for which this ruling may apply the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it however in the event of a technical_termination of y under sec_708 the resulting_partnership may continue to rely on this ruling in determining its qualifying_income under sec_7704 sec_6110 of the code provides that it may not be used or cited as precedent plr-138270-13 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely holly porter branch chief branch office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purpose cc
